November 17, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng (U.S. Patent Application Publication No. 2007/0029850 A1).

    PNG
    media_image1.png
    202
    186
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    180
    231
    media_image2.png
    Greyscale

	As for Claim 1, Weng teaches a chair for supporting an infant while breastfeeding from a mother seated in the chair, comprising: a seat portion 31 configured to support the mother; a back portion 32 coupled to the seat portion 31; and an adjustable armrest portion 52 coupled to the seat portion 31, the adjustable armrest portion 52 being movable from a normal position to an infant supporting position and vice versa relative to the seat portion, in the normal position an upper surface of the adjustable armrest portion being configured to support an arm of the mother, and in the infant supporting position a side surface of the adjustable armrest portion adjacent the upper surface being configured to support the infant.
As for Claim 2, Weng teaches that the adjustable armrest portion is movable from the normal position to the infant supporting position by pivoting about a first axis and a second axis substantially perpendicular to the first axis.
As for Claim 6, Weng teaches a support 51 coupling the adjustable armrest portion to the seat portion, the support facilitating movement of the adjustable armrest portion from the normal position to the infant supporting position and vice versa relative to the seat portion.
As for Claim 7, Weng teaches that the adjustable armrest portion is further movable from the normal position to retracted position and vice versa relative to the seat portion, in the 
As for Claim 10, Weng teaches that the adjustable armrest portion is a first adjustable armrest portion 522, and further comprising a second adjustable armrest portion 53 coupled to the seat portion.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feitz et al (U.S. Patent Application Publication No. 2020/0100594 A1).
 		
    PNG
    media_image3.png
    306
    236
    media_image3.png
    Greyscale

	As for Claim 1, Feitz et al teach a chair for supporting an infant while breastfeeding from a mother seated in the chair, comprising: a seat portion 60 configured to support the mother; a back portion 78 coupled to the seat portion 60; and an adjustable armrest portion 52 coupled to the seat portion 31, the adjustable armrest portion 190, 192 being movable from a normal position to an infant supporting position and vice versa relative to the seat portion, in the normal position an upper surface of the adjustable armrest portion being configured to support an arm of 
As for Claim 6, Feitz et al teach a support coupling the adjustable armrest portion to the seat portion, the support facilitating movement of the adjustable armrest portion from the normal position to the infant supporting position and vice versa relative to the seat portion.

Claims 3-5, 8-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Rodney B White/Primary Examiner, Art Unit 3636